Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered November 21, 1994, as amended December 8, 1994, convicting him of attempted robbery in the first degree, robbery in the third degree, grand larceny in the fourth degree, criminal possession of a weapon in the fourth degree, and criminal possession of stolen property in the fifth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Barasch, J.), of those branches of the defendant’s omnibus motion which were to suppress identification testimony, physical evidence, and the defendant’s statements to law enforcement officials.
Ordered that the judgment, as amended, is affirmed.
The court properly denied the defendant’s motion to with*437draw his guilty plea. The decision to permit withdrawal of a guilty plea rests within the sound discretion of the court (see, CPL 220.60 [3]). The court was not required to conduct a hearing on the defendant’s motion under the circumstances of this case. The defendant was allowed a full opportunity to present his contentions, and he made only conclusory assertions which were rebutted by his prior statements made during the plea proceeding. "Mere conclusory allegations of innocence and coercion are insufficient to warrant a hearing where the record discloses that the defendant has freely and fully admitted the essential facts constituting the crimes” (People v McCaskell, 206 AD2d 547, 548).
We have considered the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Ritter, Friedmann and Florio, JJ., concur.